Case 7:19-mj-02335 Document 1 Filed on 09/30/19 in TXSD_ Page 1 of 1.

 

 

United States District Court
AO 91 (Rev 8/01) Criminal Complaint ; Southem Distict of Texas
United States District Court SEP 8 6 2019
SOUTHERN DISTRICT OF TEXAS | David J. Bradley, Clerk

 

 

McALLEN DIVISION

UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT

Jorge Luis Serrano-Melgar

Case Number: M-19- 2335M

IAE “YOB: 1989
Honduras
(Name and Address of Defendant}

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about September 28, 2019 in Hidalgo County, in

the Southern District of Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Honduras in pursuance of law, and __
thereafter was found near Los Ebanos, Texas, within the Southern District of Texas, the Attorney General of the United States and/or

the Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the
United States;

in violation of Title ___8 _ United States Code, Section(s) . 1326 ___ (Felony)
I further state that I am a(n) Border Patrol Agent_ and that this complaint is based on the
following facts:

Jorge Luis Serrano-Melgar was encountered by Border Patrol Agents near Los Ebanos, Texas on September 28, 2019. The
investigating agent established that the defendant was an undocumented alien and requested record checks. The defendant claims to
have illegally entered the United States on September 28, 2019, near Hidalgo, Texas. Record checks revealed the defendant was
formally deported/excluded from the United States on November 15, 2016 through San Antonio, Texas. Prior to deportation/exclusion
the defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the
Secretary of Homeland Security. On April 23, 2014, the defendant was convicted of Possession of Control Substance and sentenced to
time served and three (3) years probation.

ap proud hs, Sent fb. G72ea AGE 4 A MA
Vee Ve yh G (30 NG

Continued on the attached sheet and made a part of this complaint: [ ves [ x]No

Se

Signature of Complainant

September 30, 2019 3. O° B WA HH Carlos. A. Sanchez Border Patrol Agent

7
oe EC
Peter E. Ormsby , U.S. Magistrate Judge :

Name and Title of Judicial Officer ~ Signature of Judicial Officer
